


110 HR 7188 IH: Tax Refund Anticipation Loan Consumer Protection

U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7188
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2008
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to establish certain
		  advertising and disclosure requirements with respect to tax refund anticipation
		  loans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Refund Anticipation Loan Consumer Protection
			 Act.
		2.Advertising and
			 disclosure requirements
			(a)In
			 generalSection 128 of the
			 Truth in Lending Act (U.S.C. 1638) is amended by adding at the end the
			 following new subsection:
				
					(e)Advertising and
				disclosure requirements for tax refund anticipation loans
						(1)Definitions
							(A)Income tax
				refund anticipation loanThe
				term income tax refund anticipation loan means any short-term
				extension of credit, whether in cash, through a stored value card, in the form
				of a down payment or deposit in connection with a transaction to which the
				consumer is a party, or otherwise, to a consumer in exchange for—
								(i)the sale or
				assignment of the consumer's anticipated income tax refund or rebate to the
				creditor or the income tax refund anticipation loan originator; or
								(ii)an arrangement authorized by the consumer
				pursuant to which such anticipated income tax refund or rebate secures,
				directly or indirectly, the repayment of such extension of credit or will be
				credited against any balance owed by the consumer on such extension of
				credit.
								(B)Income tax
				refund anticipation loan originatorThe term income tax
				refund anticipation loan originator—
								(i)means any person, including any income tax
				return preparer, electronic tax return filer, or check cashing service, who
				engages in income tax refund anticipation loan origination;
								(ii)includes any person who represents to the
				public, through advertising or other means of communicating or providing
				information (including the use of business cards, stationery, brochures, signs,
				rate lists, or other promotional items), that such person can or will provide
				or perform any of the activities described in any clause of subparagraph (C);
				and
								(iii)does not include who performs purely
				administrative or clerical tasks on behalf of a person who is described in any
				clause (i) or (ii).
								(C)Income tax
				refund anticipation loan originationThe term income tax
				refund anticipation loan origination means—
								(i)accepting an income tax refund anticipation
				loan application for direct or indirect compensation or gain, or in the
				expectation of direct or indirect compensation or gain;
								(ii)assisting a consumer in obtaining or
				applying to obtain an income tax refund anticipation loan (whether or not such
				assistance is described as a loan to the consumer) for direct or indirect
				compensation or gain, or in the expectation of direct or indirect compensation
				or gain; or
								(iii)offering or negotiating terms of an income
				tax refund anticipation loan, for direct or indirect compensation or gain, or
				in the expectation of direct or indirect compensation or gain.
								(D)Income tax
				return preparerThe term
				income tax return preparer—
								(i)has the same
				meaning as in section 7701(a)(36) of the Internal Revenue Code of 1986;
				and
								(ii)includes any person who prepares for
				compensation, or who employs 1 or more persons to prepare for compensation, any
				return of tax imposed under State law.
								(E)CompensationFor purposes of this title, the term
				compensation when used in connection with the preparation by any
				person of any return of tax for a consumer, includes any compensation or gain
				directly or indirectly received by such person for acting as an income tax
				refund anticipation loan originator for such consumer with regard to such
				return.
							(2)Advertising
				requirements
							(A)Prohibition on
				confusing refund with loanAn
				advertisement for an income tax refund anticipation loan may not—
								(i)describe an income
				tax refund anticipation loan as a tax refund or rebate; or
								(ii)advertise or solicit tax preparation
				services as including the possibility of obtaining an immediate or rapid income
				tax refund or rebate if the immediate or rapid income tax refund or rebate
				involves an income tax refund anticipation loan origination.
								(B)Information
				required to be provided in ads for income tax refund anticipation
				loansAny advertisement for
				an income tax refund anticipation loan shall include the following information
				with respect to such loan:
								(i)Any fees imposed
				by the originator in connection with the origination of such loan.
								(ii)The annual
				percentage rate applicable with respect to such loan and any fees imposed by
				the creditor in connection with such loan.
								(iii)The name of the
				creditor, if other than the originator, with respect to such loan.
								(3)Contract and
				disclosure requirements
							(A)Contract
				requirementsNo income tax
				refund anticipation loan origination services may be provided by any income tax
				refund anticipation loan originator for any consumer unless a written and dated
				contract (for such services) which meets the requirements of subparagraph (B)
				has been signed by the consumer.
							(B)Disclosure
				requirementsNo contract
				referred to in subparagraph (A) meets the requirements of this paragraph unless
				the following information relating to the income tax refund anticipation loan
				is included in such contract (in writing) and is verbally communicated to the
				consumer (regardless of whether any of such information is also required under
				this chapter to be provided by the creditor to the consumer):
								(i)The purpose and the amount of all fees
				associated with the loan that will be imposed by the originator, the creditor,
				and any other person involved in the transaction.
								(ii)The estimated amount of the Federal or
				State tax refund.
								(iii)The fact that the consumer will be
				responsible for the repayment of the entire loan amount and all related costs
				and fees regardless of whether—
									(I)the individual
				receives a refund;
									(II)the amount of the
				actual refund is greater than or less than the amount of the estimate of the
				refund; or
									(III)any mistake or miscalculation was made by
				the income tax return preparer in the preparation of the tax return or in
				determining the amount of the refund.
									(iv)The date by
				which, on average, a refund could be expected to be received using a refund
				direct deposit program if the consumer filed the return electronically.
								(v)Information on obtaining low- or no-cost
				income tax preparation, electronic filing and direct deposit of refund services
				from Volunteer Income Tax Assistance Program (VITA) for low- to moderate-income
				individuals and military personnel and their families or Tax Counseling for the
				Elderly (TCE), which will allow the consumer to receive a refund in usually no
				more than 10 days.
								(vi)A website and a toll-free telephone number
				for locating the nearest Volunteer Income Tax Assistance Program or Tax
				Counseling for the Elderly office.
								(4)EnforcementSection 130 shall be applied for purposes
				of this paragraph substituting income tax refund anticipation loan
				originator for creditor each place such term appears in
				such
				section.
						.
			(b)Prompt model
			 disclosure form publicationThe Board of Governors of the Federal
			 Reserve System shall publish model disclosure forms for implementation of the
			 amendment made by subsection (a) with regard to income tax refund anticipation
			 loans, in accordance with section 105 of the Truth in Lending Act, before the
			 end of the 6-month period beginning on the date of the enactment of this
			 Act.
			(c)Effective
			 dateThe amendment made by subsection (a) shall apply after the
			 end of the 60-day period beginning on the date of the enactment of this
			 Act.
			
